Citation Nr: 0731646	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of a cold injury to the left 
foot.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of a cold injury to the right 
foot.

3.  Entitlement to service connection for a psychiatric 
disorder claimed as secondary to service-connected residuals 
of a cold injury to the feet.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1978 to January 
1981, and from January 1981 to March 1983.  His discharge 
from the latter period of service was under other than 
honorable conditions.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted service connection and 
noncompensable ratings for residuals of a cold injury to each 
foot, effective March 20, 2003, denied secondary service 
connection for depression, and denied a 10 percent rating 
based upon multiple noncompensable service-connected 
disabilities.

In May 2006, the Board remanded the case for further 
development.  In an April 2007 rating decision, the RO 
increased the ratings for the residuals of a cold injury to 
each foot to 10 percent each, effective the date of service 
connection.  The veteran has not indicated that he is 
satisfied with these ratings.  Thus, the claims are still 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  

Given the above, however, the issue of entitlement to a 10 
percent rating based upon multiple noncompensable service-
connected disabilities is rendered moot.  The remaining 
issues are as listed on the title page.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  Depression was not shown in service or for many years 
thereafter, and is not shown to be related to any incident of 
service or service-connected residuals of a cold injury to 
the feet.

3.  Since March 20, 2003, resolving all reasonable doubt in 
favor of the veteran, the veteran's residuals of a cold 
injury to the left foot have manifested in pain and cold 
sensitivity plus nail abnormalities and hyperhidrosis.  

4.  Since March 20, 2003, resolving all reasonable doubt in 
favor of the veteran, the veteran's residuals of a cold 
injury to the right foot have manifested in pain and cold 
sensitivity plus nail abnormalities and hyperhidrosis.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
therein, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for a 30 percent rating, but no more, for 
residuals of a cold injury to the left foot are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Code 7122 (2006).

3.  The criteria for a 30 percent rating, but no more, for 
residuals of a cold injury to the right foot are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Code 7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a May 2006 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate claims for service connection and higher 
initial ratings, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence he has in his 
possession that pertains to the claims.  The letter also 
advised the veteran of the evidence needed to establish a 
disability rating and effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  In an August 2006 
correspondence, the veteran stated that aside from VA 
facilities he had received treatment at only one private 
health care provider and that he had enclosed those medical 
records.  The Board observes that VA treatment notes and the 
private medical records submitted by the veteran have been 
associated with the claims file.  Based on the veteran's 
correspondence, the Board observes that there are no 
outstanding private medical records relevant to his claims.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Further, given the 
fully favorable nature of the Board's decision with respect 
to the initial rating claims, there is no prejudice to the 
veteran in proceeding with these claims.

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, VA medical records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen.  Id.  The revised regulation 
provides that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)).

The veteran contends that he has depression secondary to his 
service-connected residuals of a cold injury to the feet.

Although the veteran has been diagnosed with depression, 
there is no competent medical evidence of a link between his 
depression and his service-connected residuals of a cold 
injury to the feet.  Rather, the medical evidence of record 
indicates that his depression is related to a nonservice-
connected low back disorder incurred during a motor vehicle 
accident.  VA medical records dated through December 2006 
show a diagnosis of depression NOS (not otherwise specified) 
and indicate that the depression is related to low back pain.  
Private medical records dated in September 2005 also show a 
diagnosis of depression NOS and likewise indicate that the 
depression is related to back pain.  Given the above, the 
Board finds that the veteran's depression is not related to 
his service-connected residuals of a cold injury to the feet.  
Thus, service connection is not warranted on a secondary 
basis.

The Board acknowledges the veteran's contention that his 
depression is related to service-connected residuals of a 
cold injury to the feet.  The Board observes, however, that 
he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis or entitled to presumptive service 
connection for a chronic disease.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that the veteran does not contend 
that his depression is directly related to service.  
Moreover, his service medical records are negative for any 
complaint, treatment, or diagnosis of the disorder.  Thus, 
the Board finds that his depression was not shown in service.

The Board also finds that his depression did not have its 
onset until many years after separation from service.  In 
this regard, post-service medical records contain no mention 
of depression until February 2002, at which time the veteran 
had been referred to a psychologist by his counselor to 
assess for possible clinical depression.  After reviewing the 
veteran's history and conducting a mental status examination, 
the VA psychologist stated that the veteran was not 
clinically depressed.

Furthermore, the Board finds that his depression is not 
related to any incident of service.  In this regard, the 
veteran has not presented any competent medical evidence 
linking the disorder to service.

Given the above, service connection for a psychiatric 
disorder on a secondary, presumptive, or direct basis is not 
warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   

Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's service-connected residuals of a cold injury to 
the left and right feet have each been assigned a 10 percent 
rating under Diagnostic Code 7122, 38 C.F.R. § 4.104 (2006).

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is warranted where there is evidence of 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 10 percent rating is warranted where 
there is evidence of arthralgia or other pain, numbness, or 
cold sensitivity.

Separate evaluations are warranted for amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Id., Note 1.  Separate 
evaluations are also warranted for other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122.  Id.

An August 2003 VA examination report reflects that the 
veteran has problems with his skin between his toes and some 
discomfort, but no foot pain.  The veteran stated that he 
does not have foot pain during warm weather and that it is 
primarily during cold weather that he has increased pain 
requiring him to wear four pairs of socks due to cold 
intolerance.  He also stated that he had only one doctor 
visit for his foot problems in the last year.  Examination 
found macerated corns between the toes and mild hammering of 
toes 2 through 5 bilaterally.  X-rays of the feet showed no 
abnormalities.  Diagnoses were that of cold injury and 
macerated soft corns.

At another VA examination conducted a few days later the 
veteran complained of numbness and pain in the toes of both 
feet during cold weather and excessive sweat in normal 
weather.  Examination found the feet to be warm and wet with 
nail changes on both great toes typical of fungal infection.  
Diagnoses were that of cold injury to both feet with mild 
residual symptoms and fungal infection of the right foot and 
both great toenails.

A November 2003 VA podiatry note reflects complaints of 
painful feet especially in winter when they become extremely 
cold and numb.

A May 2004 VA treatment note indicates that the veteran had 
been prescribed pain medication for his feet.

A November 2005 VA treatment note reflects complaints of 
frostbitten feet with continued pain and a history of using 
pain medication for his feet.

January and May 2006 VA treatment notes indicate normal 
examinations of the lower extremities.

Lastly, a January 2007 VA examination report reflects 
complaints of pain, stiffness, cold sensitivity, turning 
colors, hyperhidrosis, and some numbness of the feet.  The 
veteran also stated that his feet significantly sweat during 
sleep.  The veteran also reported a history of recurrent 
fungal infections and disturbance of nail growth.  Although 
he had used ointments in the past, he stated that he does not 
use them anymore and that he just avoids cold exposure.  He 
added that his feet are worse during cold weather 
predominantly from December to February and that he wears two 
socks most of the time.  Examination found faint hammering of 
toes 2 through 5 bilaterally, no corns or calluses, and no 
significant abnormality.  There was no significant 
tenderness, hyperesthesia, or numbness bilaterally.  The 
color of the feet was normal with normal temperature and no 
evidence of fungal growth.  The diagnosis was that of old 
injury residuals of the left and right feet.

Initially, the Board notes that the veteran's recurrent 
fungal infection resulting in great toenail abnormalities 
bilaterally has not been attributed to his cold injury 
residuals.  In this regard, the Board observes that the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14 (2006).  
However, as the evidence fails to show that the fungal 
infection is due to another disorder, the Board will consider 
the manifestation in evaluating the veteran's residuals of a 
cold injury.  

Given the above, taking into account the cyclical nature of 
the veteran's disability throughout the year, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that since March 20, 2003, his residuals of a cold injury to 
the left and right feet have manifested in pain and cold 
sensitivity plus nail abnormalities and hyperhidrosis.  See 
Fenderson, 12 Vet. App. 119.  Thus, his cold injury residuals 
meet the criteria for a 30 percent rating for each foot under 
Diagnostic Code 7122.  In this regard, the Board observes 
that 30 percent is the maximum rating available under this 
code.  Furthermore, the Board observes that no other 
diagnostic code provides for a higher evaluation based on the 
evidence of record.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities have 
not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings are not met.  


ORDER

Service connection for a psychiatric disorder claimed as 
secondary to service-connected residuals of a cold injury to 
the feet is denied.

An initial rating of 30 percent for residuals of a cold 
injury to the left foot is granted, subject to the 
regulations governing the award of monetary benefits.

An initial rating of 30 percent for residuals of a cold 
injury to the right foot is granted, subject to the 
regulations governing the award of monetary benefits.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


